Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 27, 2020

                                      No. 04-19-00818-CV

                         IN THE INTEREST OF K.R.C., A CHILD

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 18-1390-CV-A
                         Honorable Dulce Madrigal, Judge Presiding


                                         ORDER
        On November 18, 2019, appellant Jonathan Cooper filed a restricted appeal seeking to
appeal “judgments entered by the Honorable Judge in Trial Cause No. 18-1390-cv-A.” The
clerk’s record includes three orders:

       (1) an Order in Suit Affecting the Parent-Child Relationship, signed on June 3,
       2019, naming Kelly Susekov Sole Managing Conservator of K.R.C., naming
       Kasey E. Schuch Possessory Conservator of K.R.C., and ordering Schuch to pay
       monthly child support and monthly cash medical support for K.R.C.;

       (2) an Order Clarifying Child Support Obligation, signed on July 23, 2019,
       ordering Schuch to pay $3,056.25 in child support arrears and $1,150.45 in
       medical support arrears; and

       (3) a Qualified Domestic Relations Order, signed on July 23, 2019, ordering that
       Schuch’s monthly child support and monthly cash medical support be paid from
       the monthly annuity payment she receives.

       In addition, the supplemental clerk’s record includes a Notice of Nonsuit of Party filed by
Kelly Susekov. In that notice, Susekov stated she no longer desired to prosecute suit against
Cooper. On March 18, 2019, the trial court dismissed Susekov’s case against appellant without
prejudice.

        Standing is a component of subject-matter jurisdiction, and an appellant must have
standing to appeal a lower-court judgment. State v. Naylor, 466 S.W.3d 783, 787 (Tex. 2015).
“A party has standing to appeal when its interest has been prejudiced or adversely affected by the
trial court’s judgment.” Texas Comm’n on Envtl. Quality v. Bonser-Lain, 438 S.W.3d 887, 892
(Tex. App.—Austin 2014, no pet.). Here, it does not appear that any of the orders entered in this
case adversely affect appellant. Additionally, the trial court dismissed the case Susekov filed
against appellant.

         We therefore ORDER appellant to file by March 30, 2020, a response showing cause
why this appeal should not be dismissed for lack of jurisdiction for lack of standing. If appellant
fails to satisfactorily respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(a), (c). If a supplemental clerk’s record is required, appellant must ask the trial
court clerk to prepare one and must notify the clerk of this court that such a request was made.
All deadlines in this matter are suspended until further order of the court.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court